Citation Nr: 1621326	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as due to exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971, and from January 1973 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board notes that the Veteran's claims file was received from the RO in Muskogee, Oklahoma.  Claims related to mustard gas or Lewisite exposure filed after January 19, 2005, must be dealt with by the Muskogee, RO.  Original jurisdiction of the Veteran's claim remains with the Columbia RO.

The Veteran requested a Board personal hearing in October 2008.  Because the Veteran failed to appear at the hearing, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This case was most recently before the Board in May 2013, when increased rating claims for service-connected right leg gunshot wound and for a cervical spine disability were denied.  An increased rating claim for service-connected right upper extremity radiculopathy was granted at that time.  The Veteran's service connection claim for diabetes mellitus, increased rating claim for hemorrhoids, and claim for entitlement to TDIU were remanded for further development.  A January 2016 supplemental statement of the case was issued and the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War; and, he has not presented any reliable evidence of in-service exposure to radiation, Lewisite, mustard gas, or Agent Orange in service.

2.  The evidence of record does not establish a nexus between the Veteran's diabetes mellitus and service. 

3.  The Veteran's hemorrhoids are of no worse than a mild or moderate severity; they have not been large or thrombotic, irreducible, with excessive redundant tissue, or resulted in persistent bleeding with secondary anemia, or fissures. 


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2015).
 
2.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that his diabetes mellitus is related to in-service exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals.  

Due to the Veteran's military occupational specialty (MOS) of Chemical Operations Specialist the Board remanded this claim in May 2013 for further development to determine whether the Veteran was exposed to various claimed vesicant agents. 

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e).  The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Service personnel records reflect that the only overseas service performed by the Veteran was in Germany.  Further, while the Veteran vaguely asserts that he was exposed to Agent Orange while serving in the military, he has provided no credible evidence to support his contention.  

In fact, a November 2015 Formal Finding by the RO states that the information required to corroborate exposure to Agent Orange is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  A March 2006 Personnel Information Exchange System (PIES) inquiry indicated that there were no records the Veteran had been exposed to herbicides. 

While the Veteran asserts he was exposed to herbicides he has provided no support of any kind for these allegations.  The record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.  Based on these findings, the Veteran did not have 'service in the Republic of Vietnam' in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Service connection for diabetes mellitus must be denied on that basis.  38 C.F.R. § 3.309(e) (2015).

The Veteran also claims exposure to radiation.  Although presumptive service connection may be warranted under certain circumstances, the Veteran has not claimed, and there is no other evidence, that the Veteran had been diagnosed as having a radiogenic disease as defined by 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 provides a list of radiogenic diseases, and the claimed disability is not among the diseases listed.

There is another presumption of service connection for radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. § 3.309.

Initially, the Board notes that the diseases listed in 38 C.F.R. § 3.309(d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  The Veteran's claimed disability is not included in this list.  The presumptions found in 38 C.F.R. § 3.309(d) are thereby not for consideration.  

In addition, the presumptions in 38 C.F.R. § 3.309(d) are only available for radiation-exposed veterans.  A 'radiation- exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

'Radiation-risk activity' is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)).  See 38 C.F.R. § 3.309(d)(3)(ii).

The evidence does not show that the Veteran participated in any of the above radiation-risk activities.  Additionally, a November 2014 letter from the Department of the Army, United States Army Aviation and Missile Command states that the U.S. Army Dosimetry Center researched the files for records of exposure to ionizing radiation for the Veteran and they were unable to locate any records for him. 

As the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R.  § 3.309(d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Veteran has also asserted exposure to Lewisite, mustard gas, and other chemicals.  Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Full body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma), or squamous cell carcinoma of the skin is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(1) (2015).  

Full-body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2).   Additionally, full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(3).  A veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b). See 38 C.F.R. § 3.316.

With respect to the Veteran's claimed exposure to mustard gas, a RO November 2009 statement notes that the Veteran was not a "test participant" in the Mustard Gas program according to the Department of Defense's database.  A November 2015 Formal Finding by the RO noted that there is no evidence in the file that would give us adequate information to send a request to the JSRRC for exposure to Agent Orange or another hazardous material.  It should be noted that the Veteran's claimed diabetes mellitus is not a presumptive disability under 38 C.F.R. § 3.316.  

In conclusion, while he asserts he was exposed to herbicides, radiation, mustard gas, Lewisite, or other random chemicals, he has not provided support for these allegations despite many requests from the VA.  While the Board acknowledges that the Veteran's DD 214 reflects that his MOS was the civilian equivalent to a chemical worker, the Veteran has not provide evidence to support his contentions of exposure to vesicant agents during active military service.  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, such as diabetes mellitus become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  The Veteran's diabetes mellitus did not manifest in the first year after separation from a period of service.  The evidence first reflects problems associated with his diabetes in 2005, over 20 years following separation from service. 
 
Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between his diabetes mellitus and any other incident of active service.

Service treatment records do not reflect treatment for diabetes mellitus.  An August 1982 separation examination noted a negative blood sugar laboratory finding.  The record is also silent with respect to the Veteran being seen for radiation sickness, or exposure to herbicides, Lewisite, mustard gas or other chemicals. 

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with diabetes mellitus in 2005.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his diabetes mellitus until 2005.  

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 20 years after service.  This long period without problems weighs against the claim.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim.   

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his diabetes mellitus for over 20 years following separation from service.  Moreover, although the Veteran filed service connection claims for traumatic arthritis of the cervical spine, a nervous condition, left shoulder disability, back disability, and numerous other disabilities in September 1982, he did not file a service connection claim for diabetes mellitus for many years.

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his blood sugar was normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of diabetes mellitus since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Veteran seems to focus his argument on his belief that his diabetes mellitus was caused by exposure to toxic chemicals in service.  No medical evidence has been proffered to support this theory.  He has submitted general internet articles, which are not specific to his claim.  Due to the medical complexity of this question, the Veteran's opinion is found to lack competency.  

The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on the articles the Veteran has submitted as they were written to explain general medical principles, and not the specific facts in this case.  

The Board also finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus, to service including chemical exposure, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals.  The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, although the Veteran is competent to report that he has blood sugar issues, he is not competent to render a medical opinion as to the etiology of his diabetes mellitus. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hemorrhoids are currently rated as noncompensable under Diagnostic Code 7336.

Under Diagnostic Code 7336, a noncompensable rating applies to mild or moderate hemorrhoids.  A 10 percent rating applies to hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating applies to hemorrhoids with persistent bleeding and secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  The words mild and moderate are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

The Veteran underwent a VA examination in December 2006.  He reported itching and discomfort in the rectal area with occasionally some blood in the stool and a feeling of foreign body in his rectum occasionally with inflammation.  The Veteran reported the use of suppositories and creams as necessary for his symptoms.  On physical examination it was noted that there was a mild sized external hemorrhoid, no ulcerations or fissures were noted.  There was no presence of blood on the examiner's glove and his Hemoccult blood was negative.  The VA examiner diagnosed the Veteran with hemorrhoids. 

The Veteran reported in a November 2015 treatment record that he uses hemorrhoid cream and suppositories.  In his substantive appeal he reported that he has had uncontrolled bowel movements and uses hydrocortisone twice a day and some soaks to treat his hemorrhoids. 

The Veteran underwent another VA examination in January 2016.  The Veteran reported taking a stool softener that he buys over the counter.  He additionally reported the use of hemorrhoidal cream and suppositories to get relief from irritation and itching.  The Veteran also reported using enemas if he is constipated.  The VA examiner noted the Veteran had internal or external hemorrhoids mild or moderate in nature with itching and pain.  

No physical examination was performed because the Veteran declined. 

Upon review of this evidence, the Board finds that a compensable rating for hemorrhoids is not warranted at any time.  The medical record does not indicate that the Veteran's hemorrhoids are large or thrombotic, irreducible, or have excessive redundant tissue.  While the Board acknowledges the Veteran's complaints of periodic bleeding in association with his hemorrhoids, the medical record does not indicate that the Veteran has experienced secondary anemia or fissures in association with this bleeding. 

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's hemorrhoid disability. As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to his claims the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in February 2006 and March 2006, informing him of all three elements required by 38 C.F.R. § 3.159(b).  The Board acknowledges that the Veteran's claim for an increased rating for hemorrhoids appears to have been inadvertently left out from the February 2006 VCAA notice letter.  However, because he was provided the increased rating regulations in an August 2008 statement of the case, and he has submitted numerous statements describing his hemorrhoids and indicating an understanding as to the increased rating requirements for this disorder, the Board finds that adjudication of this issue can proceed without prejudice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.
	
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his service connection claim for diabetes mellitus and as it relates to service, to include exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals, the Board notes that a VA examination with medical opinion were not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current diabetes mellitus related to service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his diabetes mellitus should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  The records as a whole provide highly probative evidence against this claim.  Significantly, as noted above, there is a not current diagnosis related to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

With respect to his increased rating claim, the Veteran was afforded VA examinations in December 2006 and January 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his eczema/skin disease under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to complete additional development for confirmation of exposure to various chemicals and/or harmful substances and to obtain an additional examination regarding his hemorrhoids.  These actions were accomplished, and there has been substantial compliance with the May 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for diabetes mellitus as due to exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals is denied.

A compensable rating for hemorrhoids is denied.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim for entitlement to TDIU.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that Veteran is 'unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.'  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

The Veteran is service connected for traumatic arthritis of the cervical spine (currently evaluated as 30 percent disabling), radiculopathy of the right upper extremity (currently evaluated as 20 percent disabling), scars of the right leg, residuals of gunshot wound (currently evaluated as 10 percent disabling), and hemorrhoids (currently evaluated as noncompensable).  Together he has a combined evaluation of 50 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R.  § 4.16(a).  However, he may still be entitled to TDIU based on 38 C.F.R. §§ 4.l6 (b).  

The Veteran reported in his VA Form 21-8940 submitted in February 2006 that he last worked full-time in 1993.  He stated that he became too disabled to work in 2004 and attributed this to his neck.  At a December 2006 VA examination the VA examiner noted in consideration of the Veteran's examination and findings it was his opinion that the Veteran presented significant difficulties performing physical or sedentary employment related to his cervical spine condition and also the old gunshot wound inflicted to his right lower extremity.  Moreover, in a January 2006 letter written by a disability specialist, it was noted that based on the Veteran's medical and mental condition it was her belief that he is totally unable to do any substantial gainful employment. 

Based on this evidence, while the Veteran fails to meet the criteria for a schedular TDIU, the evidence of record indicates that he may be unemployable due to his service-connected disabilities.  Here, the Board finds that, based on VA examiner's opinion, as well as the January 2006 letter, the Veteran has provided sufficient evidence to warrant referral of his TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration. 

The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:
	
1.  Refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b). 

2.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


